Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 1 of 18




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                          CASE NO. 19-12337

   ROYAL ALICE PROPERTIES, LLC                     SECTION “A”

                   DEBTOR                          CHAPTER 11

   ************************************* *************************************

   ROYAL ALICE PROPERTIES, LLC
                   PLAINTIFF                             ADV NO. 19-01133

   VERSUS

   AMAG, INC.

                   DEFENDANT


          OBJECTIONS AND MOTION TO STRIKE PARAGRAPHS OF THE
    DECLARATIONS OF SUSAN L. HOFFMAN AND PETER M. HOFFMAN FILED IN
        SUPPORT OF DEBTOR’S MOTION FOR SUMMARY ADJUDICATION



            Pursuant to Federal Rule of Bankruptcy Procedure 7056(c)(2) Defendant AMAG, Inc., by

   and through its attorneys of record, objects to and moves to strike certain paragraphs contained

   the Declaration of Susan L. Hoffman and the Declaration of Peter M. Hoffman filed in support of

   Debtor Royal Alice Properties LLC’s Motion for Summary Adjudication on the grounds that

   statements made in those paragraphs are not admissible in evidence.

            Rule 56 requires that declarations filed in support of a motion for summary judgment

   contain facts that would be admissible in evidence.




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 1
                                                                                   07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 2 of 18




          The statements contained in the designated portions of Paragraphs 4, 5, 6, 7, 8, 9, 10, 11,

   12, 13 and 14 of the Declaration of Susan L. Hoffman are inadmissible as evidence and should

   be stricken from that declaration.

          The statements contained in the designated portions of Paragraphs 2, 7, 8, 9, 11, 13, 14,

   16, 17, 18, 19, 20, 21, 22, and 23 of the Declaration of Peter M. Hoffman are inadmissible as

   evidence and should be stricken from that declaration.

          Defendant AMAG, Inc. moves to strike the following Paragraphs from the Declaration of

   Susan L. Hoffman, for the following reasons:

          1.   Paragraph 4 states: The SAE Preferred Stock was worthless when I was forced to

               acquire it.

               Reasons for objection to Paragraph 4: Relevance. Insufficient foundation. The

               conclusory statement fails to explain how Ms. Hoffman knew the value of the SAE

               Preferred Stock at the time of the purchase and fails to explain the basis of the

               statement, “I was forced to acquire it..” Conclusional allegations and denials,

               speculation, improbable inferences, unsubstantiated assertions, and legalistic

               argumentation do not adequately substitute for specific facts showing a genuine issue

               for trial. E.g. TIG Ins. Co. v. Sedgwick James of Washington, 276 F. 3d 754, 759 (5th

               Cir. 2002).

          2. Paragraph 5 states: Steven Markoff, who controls both Palm and AMAG, warned me

               in an email dated July 28, 2012 that the SAE Preferred Stock was "now about

               worthless," a true correct and authentic copy of such email being attached hereto as

               Exhibit 5.


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 2
                                                                                     07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 3 of 18




             Reasons for objection to Paragraph 5: The statement made by Ms. Hoffman

             mischaracterizes the document. The email from Mr. Markoff to Ms. Hoffman stated:

             “An additional $366,000 that you will use through escrow to buy $366,000 of now

             almost worthless securities that we own, that Peter Hoffman told us some time ago

             that he would repurchase.” The term “now about worthless” is not included in the

             email attached to Ms. Hoffman’s Declaration as Exhibit 5. In addition, the email

             attached as Exhibit 5 is misleading because it does not include the entire email, which

             is included in Exhibit 28 of the Declaration of Robert Frcek, ¶ 16, Exh. 12. That

             email stream includes a statement from Peter Hoffman that he would be selling the

             Preferred Shares being purchased by Ms. Hoffman within the next three months in an

             email copied to Ms. Hoffman.

          3. Paragraph 6 states: I did not receive a stock certificate in my name from SAE

             reflecting ownership of the SAE Preferred Stock.

             Reasons for objection to Paragraph 6: Relevance. As explained in the Declaration of

             Robert Frcek No. 2, ¶ 6-9, Exh. 1 [AMAG002859], AMAG sent Notice to Company

             Pursuant to Section 2.11 of Investor’s Rights Agreement signed by Dennis

             Lautzerheiser to Peter Hoffman, the Chief Executive Officer of Seven Arts

             Entertainment, Inc. (“SAE”) advising SAE that Mr. Hoffman had purchased the

             Preferred Shares pursuant to the Stock Purchase Agreement. Thus, as discussed in

             AMAG’s Memorandum in Opposition to Debtor’s Motion for Summary Judgment, if

             Ms. Hoffman did not receive stock certificates that was because SAE did not send


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 3
                                                                                 07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 4 of 18




             such a certificate to Ms. Hoffman after being advised by AMAG of the sale of those

             shares pursuant to the Stock Purchase Agreement.

          4. Paragraph 7 states: I had no interest in acquiring the SAE Preferred Stock except as a

             means to avoid foreclosure by Whitney and to arrange the AMAG Loan. Peter

             Hoffman and I experienced financial difficulties due to unfair criminal charges

             threatened against us. Mr. Hoffman's business had ceased operation and was of no

             value to either of us.

             Reasons for objection to Paragraph 7: Relevance. Ms. Hoffman agreed to purchase

             the Preferred Shares pursuant to the Stock Purchase Agreement. Furthermore,

             reference to the criminal charges as being unfair is contradicted by the fact that Peter

             Hoffman’s and her conviction was affirmed on appeal. United States v. Hoffman 901

             F. 3d 523 (5th Cir. 2018)



          5. Paragraph 8 states: I considered the acquisition of the SAE Preferred Stock as

             additional interest due under the AMAG Loan.

             Reasons for objection to Paragraph 8: Relevance. Conclusional allegations and

             denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

             argumentation do not adequately substitute for specific facts showing a genuine issue

             for trial. E.g. TIG Ins. Co. v. Sedgwick James of Washington, 276 F. 3d 754, 759 (5th

             Cir. 2002).




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 4
                                                                                   07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 5 of 18




          6. Paragraph 9 states: The most recent loan statement I received from AMAG shows a

             loan balance of $5,237,998.32, a true, correct, and authentic copy being attached

             hereto as Exhibit 6. That loan balance includes the amounts I was forced to pay for

             the SAE Preferred Stock and interest on that amount and the other advances at 18%

             per annum.

             Reasons for objection to Paragraph 9: Relevance. Conclusional allegations and

             denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

             argumentation do not adequately substitute for specific facts showing a genuine issue

             for trial. E.g. TIG Ins. Co. v. Sedgwick James of Washington, 276 F. 3d 754, 759 (5th

             Cir. 2002).

          7. Paragraph 10 states: I sought the AMAG Loan to avoid Whitney foreclosing on my

             residence at 900-12 Royal and to pay off a cloud on my title to 900-12 Royal created

             by a false lis pendens filed by Jonesfilm. That lis pendens did not arise from any

             business conducted by me, as confirmed in the Term Sheet dated May 16, 2016

             ("Term Sheet") and an email from Mr. Hoffman to AMAG dated May 25, 2013, true,

             correct and authentic copies being attached hereto an Exhibit 7.

             Reasons for objection to Paragraph 10: Relevance. Any contention that the AMAG

             Loan was made for reasons other than exclusively for commercial and business

             purposes is barred by the Louisiana parol evidence rule. The most important rule

             barring the use of testimonial proof is the parol evidence rule, which recognizes that

             parol (testimonial) evidence is not admissible to contradict, vary or modify a written

             instrument. La.Civ.Code art. 1848; Gulf States Finance Corp. v. Airline Auto Sales,


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 5
                                                                                  07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 6 of 18




             Inc. 181 So. 2d 36 (La. 1965). The most common application of the parol evidence

             rule is where an agreement is reduced to a writing which is intended to reflect the

             complete agreement between the parties, which is usually evidenced by a clause in

             the agreement. Johnson v. Orkin Exterminating Co, Inc., 746 F. Supp. 627 (E.D. La.

             1990); Kirsch v. Pier Orleans, Inc. 363 So. 2d 1182 (La. Ct. App. 4th Cir. 1978). In

             such situations, the parol evidence rule bars testimonial proof that would contradict,

             vary or modify the terms of the writing. Louisiana courts have not allowed parol

             evidence that is “against or beyond” that which is in the written contract. Placid Ref.

             Co. v. Privette, 523 So. 2d 865, 867 (La. Ct. App. 1st Cir. 1988) (quoting Land &

             Offshore Co. v. Martin, 469 So. 2d 1177, 1181 (La. Ct. App. 3d Cir. 1985), writ

             denied, 524 So. 2d 748 (La. 1988). This rule is to protect the integrity of written

             agreements. First Nat’l Bank v. Campo, 537 So. 2d 268-271 (La. Ct. App. 4th Cir.

             1988), writ denied, 538 So. 2d 578 (La. 1989)

          8. Paragraph 11 states: I did not intend to apply and did not apply any of the proceeds of

             the AMAG Loan to any active trade or business conducted by me including my

             restaurant business or any active business in the sale or rental of real estate. All

             proceeds of the AMAG Loan were necessary to relieve my residence at 900-12 Royal

             from the threat of foreclosure and to remove a cloud on title not arising from any

             business conducted by me.

             Reasons for objection to Paragraph 11: Relevance. Louisiana parol evidence rule.

             See discussion above regarding Paragraph 10.




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 6
                                                                                     07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 7 of 18




          9. Paragraph 12 states: The Whitney loan and the AMAG Loan are secured by

             mortgages on certain condominium units owned by Debtor located at 906 Royal St.

             and 910-12 Royal St. in New Orleans ("Condo Units"). At the time of making of the

             AMAG Loan, Units B and H of 910 Royal and Units D and E of 906 Royal were part

             of my residence and used by personal friends. As shown on the Term Sheet attached

             as Exhibit 7, the value of the Condo Units leased to third parties for commercial

             income and not used by me or my friends was less than 50% of the aggregate value of

             my home and the Condo Units.

             Reasons for objection to Paragraph 12: Relevance. Louisiana parol evidence rule.

             See discussion above regarding Paragraph 10.

          10. Paragraph 13 states: In my opinion the value of my residence at 900-12 Royal was in

             truth and in fact substantially greater than the value of the Condo Units leased for

             rental income (Units A and C of 910-12 Royal) both to me and on any ultimate sale,

             as confirmed by the current value of my residence. A true, correct and authentic copy

             of the most current appraisal of my home and the Condo Units is attached hereto as

             Exhibit 8.

             Reasons for objection to Paragraph 13: Relevance. Louisiana parol evidence rule.

             See discussion above regarding Paragraph 10.

          11. Paragraph 14 states: I executed the AMAG Loan and earlier term sheets that included

             conclusory representations that the AMAG was entered into for business or

             commercial purposes. I believed that language was legal boilerplate and paid no

             attention to it. I reviewed the provisions in the AMAG Loan regarding the application


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 7
                                                                                   07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 8 of 18




             of its proceeds to acquisition of the Whitney mortgages, the removal of the Jonesfilm

             cloud on my titled and the purchase of the worthless SAE Preferred Stock. My

             purpose in making the AMAG Loan was solely to achieve those objectives and I did

             not then and do not now believe that these are business or commercial purposes.

             Reasons for objection to Paragraph 14: Relevance. Louisiana parol evidence rule.

             See discussion above regarding Paragraph 10.



          Defendant AMAG, Inc. moves to strike the following Paragraphs from the Declaration of

   Peter M. Hoffman for the following reasons:

          1. Paragraph 2 states: I was indicted on February 6, 2014 and convicted after a jury trial

             in April of 2015 of Federal wire fraud charges that I consider a miscarriage of justice.

             During this period, I was the Chief Executive Officer and a shareholder of Seven Arts

             Entertainment Inc. ("SAE"), a public company then traded in the "pink sheets." As

             result of the charges and conviction, SAE was forced to cease operations and I

             suffered substantial financial reverses.

             Reasons for objection to Paragraph 2: Relevance. Reference to the criminal charges

             as being unfair is contradicted by the fact that Peter Hoffman’s and her conviction

             was affirmed on appeal. United States v. Hoffman 901 F. 3d 523 (5th Cir. 2018)

          2. Paragraph 7 states: No amounts were due on the A/NGD Debt on the date of the

             foreclosure sale.




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 8
                                                                                  07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 9 of 18




             Reasons for objection to Paragraph 7: Relevance. Palm Finance has never claimed

             the amounts are owed for loans made in 2003. Palm Finance was owed monies from

             the Autopsy Loan made in 2007 that was personally guaranteed by Peter Hoffman.

          3. Paragraph 8 states: The 2003 DOT was never amended as filed in the Los Angeles

             County property records to apply to any other indebtedness held by Palm or AMAG

             to which I had executed a guarantee or was otherwise liable and no such amendment

             would have given Palm or AMAG priority over other deeds of trust or mortgages on

             Peter's Home.

             Reasons for objection to Paragraph 8: Inadmissible. Calls for a legal conclusion.

             Conclusional allegations and denials, speculation, improbable inferences,

             unsubstantiated assertions, and legalistic argumentation do not adequately substitute

             for specific facts showing a genuine issue for trial. E.g. TIG Ins. Co. v. Sedgwick

             James of Washington, 276 F. 3d 754, 759 (5th Cir. 2002).

          4. Paragraph 9 states: On the date of the foreclosure sale, these deeds of trust

             encumbered Peter's Home in the following order of priority based on date of filing:

             (a) Chase DOT in an approximate amount of $1,100,000, (b) the 2003 DOT, (c) a

             "second" deed of trust in favor of WaMu for $500,000, (d) a judgment lien in favor of

             Jay Firestone for $350,000, and (e) a further deed of trust in favor of Palm securing

             other film indebtedness ("2016 DOT"). True correct and authentic copies of each of

             these give deeds of trust are attached as Items B through F to the RJN.




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 9
                                                                                  07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 10 of
                                           18




            Reasons for objection to Paragraph 9: Mischaracterization of the evidence. Best

            evidence. Debtor has never produced a document showing a judgment lien in favor

            of Jay Firestone for $350,000.

         5. Paragraph 11 states: I instructed the trustee under the Chase DOT to pay to Palm all

            proceeds in excess of the amounts due to Chase and warned Palm that the trustee

            required proof of its right to payment. Palm then provided to the trustee as the basis

            for payment the 2003 DOT and 2016 DOT. Only the 2003 DOT had priority and was

            sufficient for the trustee to make payment of the excess proceeds to Palm. Palm

            claimed to the trustee that the amounts owed pursuant to the 2016 DOT were due

            pursuant to the 2003 DOT even though by the 2003 DOT had never been amended to

            include security for the amounts secured by the 2016 DOT. True, correct and

            authentic copies of my warning to Palm and Palm's use of the 2003 DOT to obtain the

            excess proceeds from the foreclosure sale are attached hereto as Exhibit 5.

            Reasons for objection to Paragraph 11: No foundation as to how Peter Hoffman

            knows about what Palm Finance claimed to Trustee Corp, the company that

            conducted the foreclosure sale on the Queens Road property. Mischaracterization of

            the evidence. The communications between Palm Finance and Trustee Corp. are

            attached to the Declaration of Robert Frcek, ¶ 39, Exh. 34.

         6. Paragraph 13 states: I entered into the Chase Settlement and instructed the trustee to

            pay funds to Palm pursuant to the 2003 DOT solely in payment on the AMAG Loan

            because the Guaranty was the most onerous obligation which I owed to AMAG or

            Palm. The AMAG Loan was secured by Mrs. Hoffman's home. My other guarantees


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 10
                                                                                 07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 11 of
                                           18




            to Palm related to film loans which had been settled between Palm and SAE, and all

            film collateral had already been assigned to Palm in satisfaction of those loans

            pursuant to a Loan Workout Agreement dated August 31, 2014 ("Workout

            Agreement"), a true correct and authentic copy being attached hereto as Exhibit 7.

            Reasons for objection to Paragraph 13: Relevance. Mr. Hoffman’s statements are

            directly contradicted by the record in this case showing that Mr. Hoffman was liable

            under his personal guaranty of the Autopsy Loan, which obligation was substantially

            more onerous than the guaranty of the AMAG loan to Royal Alice and Susan

            Hoffman. Best evidence. Conclusional allegations and denials, speculation,

            improbable inferences, unsubstantiated assertions, and legalistic argumentation do not

            adequately substitute for specific facts showing a genuine issue for trial. E.g. TIG

            Ins. Co. v. Sedgwick James of Washington, 276 F. 3d 754, 759 (5th Cir. 2002).

         7. Paragraph 14 states: When an executive of Palm and AMAG stated that Palm would

            not apply Peter's Credit to the AMAG Loan, I wrote back: "Ouch!! This should be

            applied to Susan's loan" referring to the AMAG Loan. I stated to the principal of

            AMAG and Palm, Steven Markoff, in no less than four meetings with him in the

            period from on or about January of 2016 through October of 2016 that I was

            declining a home modification loan on Peter's Home and allowing it to be sold at

            foreclosure solely to pay down the AMAG Loan. A true, correct, and authentic copy

            of my email exchange with an executive of Palm and AMAG, Mr. Markoff is

            attached hereto as Exhibit 6 ("June Emails").




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 11
                                                                                 07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 12 of
                                           18




            Reasons for objection to Paragraph 14: Relevance. Conclusional allegations and

            denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

            argumentation do not adequately substitute for specific facts showing a genuine issue

            for trial. E.g. TIG Ins. Co. v. Sedgwick James of Washington, 276 F. 3d 754, 759 (5th

            Cir. 2002).

         8. Paragraph 16 states: As a condition to the AMAG Loan, AMAG insisted that Mrs.

            Hoffman acquire 36,625 shares of preferred stock of SAE ("SAE Preferred Stock").

            The SAE Preferred Stock was worthless on July 31, 2013, the date of execution of the

            AMAG Loan. Attached as Exhibit 8 is a true, authentic and correct copy of a

            NASDAQ sales report on sales of SAE common stock in 2014 through 2019 showing

            that the trading price of SAE common stock, which quickly declined to a nil price.

            The SAE Preferred Stock was worthless because it could not be publicly traded even

            at the rapidly declining price of SAE common.

            Reasons for objection to Paragraph 16: Relevance. The shares of stock in Exhibit are

            common shares of stock of SAE, not SAE Preferred Shares. Mischaracterization of

            the evidence. Exhibit 8 does not show that the price for SAE common stock on July

            31, 2013 was zero.

         9. Paragraph 17 states: On or about the execution of the AMAG Loan and to attempt to

            remedy Mrs. Hoffman's acquisition of the worthless SAE Preferred Stock, I stated to

            Mrs. Hoffman that I believed that investment bankers trading SAE common stock

            would acquire the SAE Preferred if SAE agreed to a drastically lower exchange price

            for conversion in SAE common stock, which the banks would then sell on the public


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 12
                                                                                 07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 13 of
                                           18




            market. The SAE Preferred Stock was worthless. The only possible recovery would

            be such a modification of the conversion rate. However, the then pending criminal

            investigation against me prevented any such acquisition in the months after closing of

            the AMAG Loan. The investment bankers declined to acquire the SAE Preferred

            Stock because the SAE common stock was then worthless and could not be traded in

            any material volume on the public markets.

            Reasons for objection to Paragraph 17: Hearsay. Relevance. Conclusional

            allegations and denials, speculation, improbable inferences, unsubstantiated

            assertions, and legalistic argumentation do not adequately substitute for specific facts

            showing a genuine issue for trial. E.g. TIG Ins. Co. v. Sedgwick James of

            Washington, 276 F. 3d 754, 759 (5th Cir. 2002).

         10. Paragraph 18 states: Palm failed to deliver the SAE Preferred Stock to Mrs.

            Hoffman because Palm did not surrender the certificate to SAE for cancellation and

            SAE did not issue a new certificate to Mrs. Hoffman as required by SAE's By-Laws,

            true, correct and authentic copies being attached hereto as Exhibit 9, and as required

            by NEVADA REV. STAT. §§78.235, 78.240. Pursuant to Article II Section 2.04 and

            Article VI of the By-Laws adopted in accordance with Sections 78.235 and 78.240,

            no preferred stock would be issued to Mrs. Hoffman absent execution of a certificate

            by two officers of SAE and no such certificate was ever prepared or executed by any

            officer of SAE. The investment bankers who had indicated a desire to acquire the

            SAE Preferred Stock would not proceed without a validly issued certificate for the

            SAE Preferred Stock.


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 13
                                                                                  07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 14 of
                                           18




            Reasons for objection to Paragraph 18: Mischaracterization of the evidence. As

            explained in the Declaration of Robert Frcek No. 2, ¶ 6-9, Exh. 1 [AMAG002859],

            AMAG sent Notice to Company Pursuant to Section 2.11 of Investor’s Rights

            Agreement signed by Dennis Lautzerheiser to Peter Hoffman, the Chief Executive

            Officer of Seven Arts Entertainment, Inc. (“SAE”) advising SAE that Mr. Hoffman

            had purchased the Preferred Shares pursuant to the Stock Purchase Agreement. Thus,

            as discussed in AMAG’s Memorandum in Opposition to Debtor’s Motion for

            Summary Judgment, if Ms. Hoffman did not receive stock certificates that was

            because SAE did not send such a certificate to Ms. Hoffman after being advised by

            AMAG of the sale of those shares pursuant to the Stock Purchase Agreement.

         11. Paragraph 19 states: Palm had no cash cost basis for its acquisition of the SAE

            Preferred Stock. Palm was required to purchase the SAE Preferred Stock as a

            condition to receipt of approximately $4,500,000 of funds used to reduce film

            indebtedness of SAE and its affiliates. Despite Debtor's Request For Production of the

            agreements under which Palm acquired the SAE Preferred Stock and its sale of SAE

            indebtedness in return for approximately $4,500,000 proceeds, and despite AMAG

            counsel's statement in open court that it would produce over 1,000 pages of such

            documents, AMAG has failed to produce any of these documents.

            Reasons for objection to Paragraph 19: Relevance. Conclusional allegations and

            denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

            argumentation do not adequately substitute for specific facts showing a genuine issue




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 14
                                                                                 07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 15 of
                                           18




            for trial. E.g. TIG Ins. Co. v. Sedgwick James of Washington, 276 F. 3d 754, 759 (5th

            Cir. 2002).

         12. Paragraph 20 states: I was able to locate two partially executed contracts for the sale

            of SAE's indebtedness to Palm, to be converted into SAE common stock and sold on

            NASDAQ by the purchaser, under which Palm received $1,750,000 of the

            approximately $4,500,000 ultimately received by it. True, correct and authentic

            copies of such partially executed contracts are attached as Exhibit 10.

            Reasons for objection to Paragraph 20: Relevance. Exhibit 10 relates to a transaction

            with Seven Arts Pictures, PLC. Conclusional allegations and denials, speculation,

            improbable inferences, unsubstantiated assertions, and legalistic argumentation do not

            adequately substitute for specific facts showing a genuine issue for trial. E.g. TIG

            Ins. Co. v. Sedgwick James of Washington, 276 F. 3d 754, 759 (5th Cir. 2002).

         13. Paragraph 21 states: Mrs. Hoffman entered into the AMAG Loan because (a)

            Whitney Bank was threatening to foreclose on her home and (b) Jonesfilm, had

            improperly recorded a lis pendens on Mrs. Hoffman's home which created a cloud on

            title that need to be removed before any refinancing of Mrs. Hoffman's mortgage

            could occur, as explained in correspondence with AMAG, true, correct and authentic

            copies being attached hereto as Exhibit 11. Mrs. Hoffman believes her situation was

            dire and the AMAG Loan was critically needed to resolve these two issues.

            Reasons for objection to Paragraph 21: Hearsay. Speculation. Mr. Hoffman is not

            allowed to testify about the reason why Ms. Hoffman may or may not have taken

            certain actions.


   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 15
                                                                                  07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 16 of
                                           18




         14. Paragraph 22 states: The Jonesfilm judgments improperly recorded as lis pendes on

            Debtor's real property resulted from my film business (production of the motion

            picture "9&1/2 Weeks II." Mrs. Hoffman had no involvement in the production of

            that picture or any of the litigation that arose in connection with it.

            Reasons for objection to Paragraph 22: Relevance. Relevance. Conclusional

            allegations and denials, speculation, improbable inferences, unsubstantiated

            assertions, and legalistic argumentation do not adequately substitute for specific facts

            showing a genuine issue for trial. E.g. TIG Ins. Co. v. Sedgwick James of

            Washington, 276 F. 3d 754, 759 (5th Cir. 2002).

         15. Paragraph 23 states: I have engaged in numerous negotiations and lending

            agreements with AMAG and Palm since early 2003. At all time, Mr. Markoff stated

            to me that he was the sole owner and director of both AMAG and Palm which

            operated out of his office in Los Angeles. I considered AMAG, Palm and other

            companies controlled by Mr. Markoff as a single business enterprise with no

            difference between or among them for purposes of my dealings with both AMAG and

            Palm.

            Reasons for objection to Paragraph 23: No foundation. Relevance. Conclusional

            allegations and denials, speculation, improbable inferences, unsubstantiated

            assertions, and legalistic argumentation do not adequately substitute for specific facts

            showing a genuine issue for trial. E.g. TIG Ins. Co. v. Sedgwick James of

            Washington, 276 F. 3d 754, 759 (5th Cir. 2002).




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 16
                                                                                      07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 17 of
                                           18




          DATED THIS 18th day of September, 2020.




                                          /s/ John F. Kurtz, Jr.____________________
                                           John F. Kurtz, Jr. (Admitted Pro Hac Vice)
                                           HAWLEY TROXELL ENNIS & HAWLEY LLP
                                           877 Main Street, Suite 1000
                                           P.O. Box 1617
                                           Boise, ID 83701-1617
                                           Telephone: 208.344.6000
                                           Facsimile: 208.954.5232
                                           Email: jkurtz@hawleytroxell.com
                                           Attorney for AMAG, Inc.




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 17
                                                                     07616.0191.13152308.1
Case 19-01133 Doc 80 Filed 09/18/20 Entered 09/18/20 13:52:11 Main Document Page 18 of
                                           18




                                   CERTIFICATE OF SERVICE

         I certify that a copy of OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN on 18th day of
   September, 2020, resulting in service via the Court’s CM/ECF system as follows:


   Leo D. Congeni on behalf of Plaintiff Royal Alice Properties, LLC
   leo@congenilawfirm.com, michelle@congenilawfirm.com

   Richard W. Martinez on behalf of Defendant AMAG, Inc.
   Richard@rwmaplc.com, Claire@rwmaple.com

   John F. Kurtz, Jr. on behalf of Defendant AMAG, Inc.
   jkurtz@hawleytroxwell.com, lhanks@hawleytroxell.com




                                              /S/Richard W. Martinez____
                                              RICHARD W. MARTINEZ




   OBJECTION AND MOTION TO STRIKE PARAGRAPHS OF
   DECLARATIONS OF SUSAN HOFFMAN AND PETER HOFFMAN – 18
                                                                           07616.0191.13152308.1
